Citation Nr: 1022714	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-31 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a compensable initial disability rating for 
retro patellar pain syndrome, right knee.  

2. Entitlement to a compensable initial disability rating for 
bilateral shin splints. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H.J. Baucom




INTRODUCTION

The Veteran had active service from August 1997 to February 
1998 and November 2002 to March 2006.  The record indicates 
the Veteran may also have additional active service beginning 
in May 2008. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a January 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas, which granted service connection for right knee 
retro patellar pain syndrome and bilateral shin splints and 
assigned noncompensable evaluations for each, with an 
effective date of March 8, 2006.

In a January 2009 decision the Board remanded the issues for 
further development, specifically a VA examination. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2006, shortly after service, the Veteran was 
afforded a VA examination.  The Veteran contends that the 
severity of his conditions was not accurately reflected in 
the examination as he was evaluated while he was at rest, not 
after physical activity such as running or standing for long 
periods of time, which increases the severity of his 
conditions.  

In the January 2009 decision the Board determined that 
another VA examination was needed.  The Board found that, 
while the record indicated the Veteran had been scheduled for 
an additional VA examination in February 2008 and failed to 
appear, there was no evidence that he had been notified of 
the examination beforehand.  As such the claims were remanded 
for another VA examination, and notification of such 
examination.  

The record indicates that a VA examination was scheduled for 
April 23, 2009 but cancelled as the Veteran failed to appear.  
Inexplicably, yet again, there is no evidence in the record 
that the Veteran was ever informed as to the time and place 
of the examination before the examination.  A May 2009 letter 
informed the Veteran that he failed to appear for the April 
23, 2009 examination but this letter was sent after the 
scheduled examination.  Absent any evidence of record that 
the Veteran was, in fact, notified of the examination, he 
cannot be faulted for his failure to appear.  Significantly, 
the record reflects that the Veteran went on active duty on 
May 22, 2008, and it is unclear whether he was even available 
for examination in April 2009.  In any event, Remand is 
required for compliance with the Board's directives. Stegall 
v. West, 11 Vet App. 268 (1998).

The Veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2008).

Accordingly, the case is REMANDED for the following action:

1. First, ascertain whether the Veteran is 
on active duty and reflect his status and 
location in the claim file.  Then, 
appropriately schedule the Veteran for a 
VA examination at a time and place 
consistent with his current duty status 
and location to determine the current 
severity of the service- connected right 
knee retro patellar pain syndrome and 
bilateral shin splints.  The claims folder 
must be made available to the examiner for 
review of the case.  

2. Send the Veteran notification of the 
scheduled examination before the 
examination.  Include a copy of the 
notification in the claim file.  

In the event that the Veteran does not 
report for the examination, document such 
fact in the file. 

3.  Then, readjudicate the issues on 
appeal.  If either of the desired benefits 
is not granted, a supplemental statement 
of the case should be furnished to the 
Veteran and his representative. The case 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


